DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 and 03/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. The initialed and date copies of applicants’ IDS form 1449 are attached to this instant Office Action.

Status of Claims
The following is a Final Office Action in response to Applicant’s Amendment filed on 01/04/2022. 
Claims 1, 8, and 15 are amended. Claims 1-21 are considered in this Office Action. Claims 1-21 are currently pending. 

Response to Amendments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Applicant’s arguments has been considered, but do not overcome the 35 U.S.C §101 rejection. 
Applicant’s arguments has been considered, but do not overcome the 35 U.S.C §103 rejection. 

Response to Arguments
Applicant’s argument with respect to the §101 rejection of the claims have been considered, but not persuasive. 
Applicant asserts that the present claims, as amended, however, do not recite merely commercial or legal interactions that are business relations. The Office Action highlights in italics limitations that are allegedly the abstract idea and highlights in bold text limitations directed to "additional elements" (Office 
The examiner respectfully disagrees. The claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “Certain method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claimed invention also recites an abstract idea that fall within a mental process. See the updated 101 analysis set forth below. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A data processing system, a processor, a data store, a non-transitory computer readable medium having instructions executable on the processor, establishing communications with a client tier having an operator interface  (recited at a high level of generality and considered “apply” it on a general purpose computer and extra-solution activity),receiving, by the server tier via interaction with the operator interface of the client tier, survey campaign information configured via the operator interface of the client tier, the survey campaign information (extra-solution activity), generating, by the server tier , a worklist for the survey campaign (extra-solution activity), generating a responsive web page containing survey question text and answer controls (extra-solution activity), presenting the responsive web pace to a survey recipient via a survey recipient client application(extra-solution activity),receiving input from the survey recipient via the responsive web page(extra-solution activity), and storing survey result(extra-solution activity)s to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular 
Additionally, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and therefore not significantly more. Prior art references teach the limitations of establishing communications with a client tier having an operator interface is a known technique. establishing communications with a client tier having an operator interface and receiving, by the server tier via interaction with the operator interface of the client tier.  Thus, the establishing communication between a server and a device and receiving input/interaction via an GUI, as recognized in art, which predate Applicant’s invention. As disclosed in Li et al. (US Pat No 2015/035678 A1), in Figs. 1 and 2, a communication between a server and a client using a client interface wherein the client interface is used for interaction and receiving data. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
The applicant further asserts that a data processing system for controlling automated surveys, as recited in exemplary claim 1 provides a practical technological improvement. For example, by selectively 
 The examiner respectfully disagrees. With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are fully considered alone and in combination. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification paras. 0063 and 0155 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  See the updated 101 analysis set forth below.
Accordingly, applicant’s arguments concerning the 35 U.S.C. 101 rejections of claims 1-21 are not persuasive and the rejection is therefore maintained in the updated 101 rejection below.
Applicant’s arguments concerning the 35 U.S.C. 103 rejection of claims are primarily raised in light of applicant’s amendment and therefore an updated 103 rejection below is addressing applicant’s amendments. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-7), the computer program product (claim 8-14), and the method (claims 15-21) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing commercial interactions including sales activities or behavior and business relations, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The claimed invention also recites an abstract idea that fall within a mental process. The limitations reciting the :  A data processing system for controlling automated surveys, comprising: a server tier having a processor; a data store, storing a plurality of transactions thereon, each transaction comprising transaction metadata and a voice session recording of an inbound call recorded by a call center recording system, the transaction metadata for each transaction comprising an identifier for that transaction and an attribute relating to the respective voice session recording; a non-transitory computer readable medium having instructions executable on the processor for: establishing communications with a client tier having an operator interface; receiving, by the server tier via interaction with the operator interface of the client tier, survey campaign information configured via the operator interface of the client tier, the survey campaign information comprising a reference to a survey form, a campaign schedule and a trigger condition applicable to the survey campaign; identifying specific types of transactions among the plurality of transactions using the trigger condition, wherein the trigger condition comprises filter criteria on the transaction metadata attribute relating to the respective voice session recording; and based on a determination that the survey campaign is active according to the campaign schedule, executing the survey campaign, by the server tier, wherein executing the survey campaign comprises: identifying, by the server tier , a set of transactions from the plurality of transactions that meet the trigger condition; identifying, by the server tier, a set of survey targets, the set of survey targets comprising a survey target for each transaction in the set of transactions; generating, by the server tier , a worklist for the survey campaign to control conducting of surveys by an automated survey system that is configured to execute the worklist, the worklist comprising a work item for each of the set of transactions and each work item comprising transaction identification data for a transaction from the set of transactions and contact information for the survey target for the transaction corresponding to the transaction identification data in the work item; and Attorney Docket No.Application No. 15/958,960 OPEN6220Customer ID: 109422 3 providing the worklist to the automated survey system to cause the automated survey system to conduct surveys according to a survey form based on the worklist; generating a responsive web page containing survey question text and answer controls; presenting the responsive web pace to a survey recipient via a survey recipient client application; and receiving input from the survey recipient via the responsive web page; receiving a set of survey results from the automated survey system, each survey result comprising transaction identification information for a triggering transaction from the set of transactions; and storing survey results for conducted surveys in the data store in association with the set of transactions.  
  Claims 8 and 15 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A data processing system, a processor, a data store, a non-transitory computer readable medium having instructions executable on the processor, establishing communications with a client tier having an operator interface  (recited at a high level of generality and considered “apply” it on a general purpose computer and extra-solution activity),receiving, by the server tier via interaction with the operator interface of the client tier, survey campaign information configured via the operator interface of the client tier, the survey campaign information (extra-solution activity), generating, by the server tier , a worklist for the survey campaign (extra-solution activity), generating a responsive web page containing survey question text and answer controls (extra-solution activity), presenting the responsive web pace to a survey recipient via a survey recipient client application(extra-solution activity),  receiving input from the survey recipient via the responsive web page(extra-solution activity), and storing survey result(extra-solution activity)s to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification paras. 0063 and 0155 describe  high level general purpose computer) 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a data processing system, a processor, a data store, a non-transitory computer readable medium having instructions executable on the processor, establishing communications with a client tier having an operator interface  (recited at a high level of generality),receiving, by the server tier via interaction with the operator interface of the client tier, survey campaign information configured via the operator interface of the client tier, the survey campaign information, generating, by the server tier , a worklist for the survey campaign and storing survey result.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paras. 0063 and 0155) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  

The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, 14-18, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Chian Chiu Li (US 2015/0356578 A1, hereinafter “Li”) in view of Terrance Patrick Tietzen (US 2016/0180360 A2, hereinafter “Tietzen”) in view of Ilya Dan Melamed (US 2012/0084081 A1, hereinafter “Melhamed”) in view of  Tyler G. Wardhaugh (US 2008/0010351 A1, hereinafter “Wardhaugh”).
Claims 1/8/15:
Li teaches:
A data processing system for controlling automated surveys, comprising [0013 Li is directed to an improved system and method to conduct surveys]: a server tier having processor [para. 0027 describes a server para. 0026 describes a processor]; a data store [para. 0026 storage module]…; a non-transitory computer readable medium having instructions executable on the processor for [para. 0026 Processor 16 may run programs or sets of executable instructions stored in medium 22 for performing various functions and tasks]: establishing communications with a client tier having an operator interface (Figs. 1 and 2 illustrate a communication between a server and a client using a client interface); receiving, by the server tier via interaction with the operator interface of the client tier, survey campaign information configured via the operator interface of the client tier, the survey campaign information comprising a reference to a survey form, … and a trigger condition applicable to the survey campaign[Figs. 1 and 2 illustrate a communication between a server and a client using a client interface wherein  the client interface is used for interaction and receiving data, para. 0037 describes the following example On the other hand, when a credit card is used for payment, and a smartphone is registered with a survey center, the smartphone may receive instructions to start a survey. Survey related information, including case ID, user ID, survey result, and event info, may be sent to server 82 by processor 16 via network 14, and further describes a trigger conditionWhile fig. 5 illustrates a number of events each event has its specified survey (survey form) as described in [0034] It is noted that the multiple event survey shown in FIG. 2 also represent multiple surveys, since each event may mean one specific survey]; based on a determination that the survey campaign is active according to …, executing the survey campaign, by the server tier, wherein executing the survey campaign comprises: identifying, by the server tier, a set of transactions from the plurality of transactions that meet the trigger condition [para. 0037 describes the following example On the other hand, when a credit card is used for payment, and a smartphone is registered with a survey center, the smartphone may receive instructions to start a survey. Examiner Note: where the trigger is the credit card payment]; identifying, by the server tier, a set of survey targets, the set of survey targets comprising a survey target for each transaction in the set of transactions [para. 0037 describes the following example On the other hand, when a credit card is used for payment, and a smartphone is registered with a survey center, the smartphone may receive instructions to start a survey. Survey related information, including case ID, user ID, survey result, and event info, may be sent to server 82 by processor 16 via network 14]; generating, by t the server tier, a worklist for the survey campaign to control conducting of surveys by an automated survey system that is configured to execute the worklist, the worklist comprising a work item for each of the set of transactions and each work item comprising transaction identification data for a transaction from the set of transactions and contact information for the survey target for the transaction corresponding to the transaction identification data in the work item [para. 0043 For example, a user may install an application on a smartphone or computer to set up a system for survey sessions. During the installation process, the user may be asked to give authorization to conduct surveys and to submit personal information for creating an account. The submitted information is then transferred to a facility of survey center, e.g., server 82 of FIG. 1. The info may be stored at database 20. Then after a user shows up in an event, like dining at a restaurant, the restaurant, under an agreement or contract, may send event and user info to a survey center, which in turn may send a message to a device registered with the user, and to prompt a survey session, or add one more event to a survey list prepared for the user]; and providing the worklist to the automated survey system to cause the automated survey system to conduct surveys according to a survey form based on the worklist [para. 0043 Then after a user shows up in an event, like dining at a restaurant, the restaurant, under an agreement or contract, may send event and user info to a survey center, which in turn may send a message to a device registered with the user, and to prompt a survey session, or add one more event to a survey list prepared for the user]
generating a responsive web page containing survey question text and answer controls[fig. 2 illustrates a responsive user module containing survey question text and answer controls]; presenting the responsive web pace to a survey recipient via a survey recipient client application[fig. 2 illustrates a responsive user module containing survey question text and answer controls presented a survey recipient client application (client 10)]; and receiving input from the survey recipient via the responsive web page[fig. 2 and paras. 0030-0035 describe receiving input from the survey recipient via the responsive web page]; 
receiving a set of survey results from the automated survey system, each survey result comprising transaction identification information for a triggering transaction from the set of transactions [para. 0037 Survey related information, including case ID, user ID, survey result, and event info, may be sent to server 82 by processor 16 via network 14]; and storing survey results for conducted surveys in the data store in association with the set of transactions[para. 0037 Server 82 may store case ID, survey results, and event info in survey database 12, and keep user ID and case ID in log database 20. Alternatively, survey related information may be transmitted to a local device which then relays the information to a remote server. In addition, processor 16 may send the survey related information to a local device which passes it to another database. For example, the aforementioned cafe may want to keep to itself the survey data collected from its customers].
While Li teaches that the survey center may obtain the transaction info and arrange a survey session as described in 0040 and using vocal/voice session to receive response to survey/feedback as described in  0057, and further teaches log database which may store user ID information and survey ID information, which may be used to trace a survey a user participated and survey database which may store survey results and other survey related information, such as information on the survey event as described in 0027. Li does not explicitly discloses storing a plurality of transactions thereon, each transaction comprising transaction metadata and a voice session recording of an inbound call recorded by a call center recording system, the transaction metadata for each transaction comprising an identifier for that , Tietzen is also in the field of survey and user feedback (Abstract) and discloses:
storing a plurality of transactions thereon, each transaction comprising transaction metadata and a voice session recording of an inbound call recorded by a call center recording system, the transaction metadata for each transaction comprising an identifier for that transaction [fig. 5 illustrates a data store of a managing feedback system, and para. [0133] Feedback component may store merchant records relating to merchant system 104 for data collected from transactions, feedback requests, feedback responses, and so on, while para. 0023 The voice feedback response may be converted into text data for storage and retrieval. The voice feedback response may also be stored as audio or video signals. The feedback response may be saved in a data store separate from the cardholder device 106].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the inventory storing transaction metadata and voice session of surveys/feedback and associating each feedback with transaction ID, as disclosed in Tietzen, within the invention of Li because it is useful for a merchant to solicit and receive feedback from customers regarding its transactions in order to better service and ensure customer satisfaction (Tietzen para. [0003]).
While Li teaches that the survey center may obtain the transaction info and arrange a survey session as described in 0040 and using vocal/voice session to receive response to survey/feedback as described in  0057, and further teaches log database which may store user ID information and survey ID information, which may be used to trace a survey a user participated and survey database which may store survey results and other survey related information, such as information on the survey event as described in 0027  and further teaches a trigger condition. Neither Li or Tietzen explicitly teach the following, however, Melamed is also in the field of survey and user feedback (Abstract) and discloses:
Storing … an attribute relating to the respective voice sessions recording [paras. 0043-0044 describe that the system stores acoustic features wherein the speaker segmentation and classification is one example of where acoustic information is used together with the transcript to infer additional useful features related to transcript(session recording)];
identifying specific types of transactions among the plurality of transactions using the trigger condition [para. 0030 describe the system 200 can mathematically formulate such questions as problems of statistical feature selection. In other words, the analyst 226 wants to know which "features" of the data best explain one particular statistic of the data, such as call duration. This statistic is called the objective function 234, which is provided as input to the trend analysis module 238. A feature can be any piece of information that the system's database contains about each conversation 202. The number of potential features can be very large, so an analyst 226 can provide the system 200 with additional guidance about the kinds of features that the analyst 226 thinks might be relevant. Such guidance can be formulated as a set of "feature constraints" 240, which are fed to the feature filtering module 242 ] wherein the trigger condition comprises filter criteria on the transaction metadata attribute relating to the respective voice session recording [para. 0045 describe filtering mechanism wherein the filter criteria is based on the transaction metadata attribute relating to the respective voice session recording(transcript)];
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the inventory storing transaction metadata and voice session and filtering mechanisms related to the respective voice session recording, as disclosed in Melamed, within the invention of Li because it is useful for a merchant to solicit and receive feedback from customers regarding its transactions in order to better service by enabling efficient search through the transcript of the voice recording session and ensure customer satisfaction (Melamed para. [0038]).
While Li teaches in para. 0043 For example, a user may install an application on a smartphone or computer to set up a system for survey sessions. During the installation process, the user may be asked to give authorization to conduct surveys and to submit personal information for creating an account. The submitted information is then transferred to a facility of survey center, e.g., server 82 of FIG. 1. The info 
and the campaign schedule [0077 Launch 116 details include a defining of access permissions for survey respondents, a start date, an end date]
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the inventory of including campaign schedule, as disclosed in Wardhaugh, within the invention of Li, because it is useful for to manage survey by defining a start and end period to ensure the collection of relative information for a merchant to solicit and receive feedback from customers regarding its transactions in order to better service and ensure customer’s satisfaction.

Claim 2/9/16:
Li teaches:
The data processing system of Claim 1, wherein the non-transitory computer readable medium further comprises instructions executable on the processor for processing the worklist to control the conducting of the surveys according to the survey form [].

Claim 3/10/17:
Li teaches:
The data processing system of Claim 1, wherein the campaign information further includes a campaign type selected from a plurality of campaign types [fig. 2 and para. 0054 describe and illustrate two campaign types voice (vocal ) and web survey (click or tap survey type)].

Claim 4/11/18:
Li teaches:
The data processing system of Claim 3, wherein the campaign types comprise a voice survey campaign and a web survey campaign [fig. 2 and para. 0054 describe and illustrate two campaign types voice (vocal ) and web survey (click or tap survey type)].

Claim 14/21:
While Li teaches that the survey center may obtain the transaction info and arrange a survey session as described in 0040 and using vocal/voice session to receive response to survey/feedback as described in  0057, and further teaches log database which may store user ID information and survey ID information, which may be used to trace a survey a user participated and survey database which may store survey results and other survey related information, such as information on the survey event as described in 0027. Li does not explicitly discloses transaction metadata attribute for each of the plurality of transactions to identify the set of transactions, however, Tietzen is also in the field of survey and user feedback (Abstract) and discloses:
The data processing system of Claim 5, wherein the non-transitory computer readable medium further comprises instructions executable on the processor for executing the operation on the transaction metadata attribute for each of the plurality of transactions to identify the set of transactions [fig. 5 illustrates transaction records which include transaction ID and transaction attributes, wherein Transaction records 506 may include transaction attributes such as item cost, total cost, date, time, location, goods, services, and so on as described in 0135, which are collected using the feedback component and stored at the data store].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the inventory storing transaction metadata, as disclosed in Tietzen, within the invention of Li because it is useful for a merchant to solicit and receive feedback from customers regarding its transactions in order to better service and ensure customer satisfaction (Tietzen para. [0003]).

Claims 5, 6, 7, 12, 13, 19, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Chian Chiu Li (US 2015/0356578 A1, hereinafter “Li”) in view of Terrance Patrick Tietzen (US 2016/0180360 A2, hereinafter “Tietzen”) i in view of Ilya Dan Melamed (US 2012/0084081 A1, hereinafter “Melhamed”) n view of Tyler G. Wardhaugh (US 2008/0010351 A1, hereinafter “Wardhaugh”), as applied in claim 1, 8, and 15, and further in view of Leroy Smith JR. (US 2002/0128898 A1, hereinafter “Smith”).
Claim 5/12/19:
While Li teaches examples of survey questions in paras. [0030-0033]. Li does not explicitly disclose providing of the questions in the sequence of questions to survey recipients, however, Smith is also in the field of survey and user feedback (Abstract) and discloses:
Smith teaches:
The data processing system of Claim 1, wherein non-transitory computer readable medium further comprises instructions executable on the processor for receiving, by the processor, survey form information defining the survey form, the survey form comprising a sequence of questions, allowable answers for questions in the sequence of questions and branching instructions, the branching instructions configured to control providing of the questions in the sequence of questions to survey recipients [[0096] In certain embodiments, the client may include " branching" in defining the survey. The inclusion of branching in the survey allows for a different survey question to be presented based on previous response(s). By including branching in the survey, if in responding to question 402 a network user taking the survey selects the response option of "I do not read any newspapers" in response 404, then network user may next be presented with question 410 and with response 412. However, if the network user selects a response other than "I do not read any newspapers" then the network user may instead be presented with question 406 and response 408.].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the inventory to provide questions in the sequence of questions to survey recipients, as  for a merchant to solicit and receive relevant feedback from customers regarding its transactions in order to better service and ensure customer satisfaction (Tietzen para. [0003]).

Claim 6/13/20:
While Li teaches examples of survey questions in paras. [0030-0033]. Li does not explicitly disclose providing of the questions in the sequence of questions to survey recipients, however, Smith is also in the field of survey and user feedback (Abstract) and discloses:
The data processing system of Claim 5, wherein the non-transitory computer readable medium further comprises instructions executable on the processor for executing the branching instructions to control providing the questions in the sequence of questions to the survey recipients[[0096] In certain embodiments, the client may include " branching" in defining the survey. The inclusion of branching in the survey allows for a different survey question to be presented based on previous response(s). By including branching in the survey, if in responding to question 402 a network user taking the survey selects the response option of "I do not read any newspapers" in response 404, then network user may next be presented with question 410 and with response 412. However, if the network user selects a response other than "I do not read any newspapers" then the network user may instead be presented with question 406 and response 408.].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the inventory to provide questions in the sequence of questions to survey recipients, as disclosed in Smith, within the invention of Li, because it is useful for a merchant to solicit and receive relevant feedback from customers regarding its transactions in order to better service and ensure customer satisfaction (Tietzen para. [0003]).

Claim 7:
Li teaches that the survey center may obtain the transaction info and arrange a survey session as described in 0040 and using vocal/voice session to receive response to survey/feedback as described in  0057, and further teaches log database which may store user ID information and survey ID information, which may be used to trace a survey a user participated and survey database which may store survey results and other survey related information, such as information on the survey event as described in 0027. Li does not explicitly discloses transaction metadata attribute for each of the plurality of transactions to identify the set of transactions, however, Tietzen is also in the field of survey and user feedback (Abstract) and discloses:
The data processing system of Claim 5, wherein the non-transitory computer readable medium further comprises instructions executable on the processor for executing the operation on the transaction metadata attribute for each of the plurality of transactions to identify the set of transactions [fig. 5 illustrates transaction records which include transaction ID and transaction attributes, wherein Transaction records 506 may include transaction attributes such as item cost, total cost, date, time, location, goods, services, and so on as described in 0135, which are collected using the feedback component and stored at the data store].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the inventory storing transaction metadata, as disclosed in Tietzen, within the invention of Li because it is useful for a merchant to solicit and receive feedback from customers regarding its transactions in order to better service and ensure customer satisfaction (Tietzen para. [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030105659 A1
Transaction-based survey system
Eisenstein, Jonathan
US 20160196522 A1
PULSED-SURVEY SERVICE SYSTEMS AND METHODS
NIU; David et al.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683